Title: To Thomas Jefferson from Thomas Digges, 17 November 1801
From: Digges, Thomas
To: Jefferson, Thomas


Sir
Warburton (nr Piscataway) Nov 17. 1801
I am very unwilling to trespass upon your time, but as my nephew Billy Carroll (a Clk. in the Auditors office) is going hence to the City and will wait upon you with this, I am inducd to solicit your reading the inclosd letter from Mr. Pinckney to me, and informing me whether you ever Rcd. the box and paper mentiond in His Lettr. The Box containd some very fine specimens of Coins, medals, & provincial Copper money made at the famous manufactory of Messrs. Boulton & Watt of Birmingham, which were obtaind by me for the purpose of presenting to you at the time when I understood you were at the head and engagd in establishing the mint of this Country. At that time I was at Birmingham & Sheffield engagd in the pursuit & anxiously wishing to direct & get out to America some ten or a dozn. men of no small wealth & of celebrity in the manufacture of Iron founders, Nailors of the split cut sort, Smiths &c. &c.; and Mr. Pinckney knowing what I was about solicited what information I could obtain as to Dyesinkers and the value and prices of Copper, expences of Coinage &c. &c.
In these persuits I found out such a systematic villainy as to Forgings & Coinages of base money, that I added to the memoir or accot. given Mr P. a full description of the mode & process used by those Artists in the making false money: for they had been at the American Loan Office Certificates as well as at Dutch Ducats, Spanish Dollars, French Crowns, Pistereens &c. &c. &c. making a variety of each of these moneys Vizt. some plated & rimmd with Silver, & others of base mettal similar to Silver and of various grades as to the value of each—for instance they had orders (chiefly from London) to make such & such Dollars at the value of 1/10d each, some at 2/6d. & others as high as 3/- of actual value. I am sorry I have not now at hand the original descriptive account of this curious trafic or I would inclose it to you—The practice was not punishd in England tho it was connivd at.
In each of the three boxes I sent to yourself, Genl Washington and Mr Pinkney I inclosd a Copy of my memdms, and I had the pleasure of being informd by a letter from Colo. Fitzgerald that the information had arrived in time to detect a large quantity shippd to Chastown So Carolina, as well as an attempt to put some into the Bank at Alexandria while Colonel Fitzgerald was then a Director: For I had also inclosd one to Him and to Mr. Josa. Johnson then Consul in London.
It is very well known that many casks of this money coverd with nails & hardware were shippd to this Country and to the West Indies—The better sort of Dollrs. would deceive any one without close inspection.
I am Sir with great esteem and truth Yr. Obt. Servt.
Thos Digges
